Exhibit 10.2

SECURED PROMISSORY NOTE

(Tranche 3 Advance)

 

$4,000,000.00      Dated: December 28, 2012   

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
LLC (“Lender”) the principal amount of Four Million Dollars and 00/100
($4,000,000.00) or such lesser amount as shall equal the outstanding principal
balance hereunder, plus interest on the aggregate unpaid principal amount
hereunder, at the rates and in accordance with the terms of the Loan and
Security Agreement dated as of October 21, 2010 by and among Borrower, Lender,
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
Sixth Amendment to Loan and Security Agreement dated as of December 28, 2012,
the “Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

Principal, interest and all other amounts due with respect to the Tranche 3
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”). The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Tranche 3 Advance by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Tranche 3 Advance, interest on the Tranche 3 Advance and all other amounts
due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

OMEROS CORPORATION By:  

/s/ Gregory A. Demopulos

Name:   Gregory A. Demopulos, M.D. Title   Chairman & CEO